Case 2:19-cr-00356-PD Document 81 Filed 07/31/20 Page 1 of 7


         In The United State s District Court

     For The Eastern District Of Pennsylvania

United States of America

                 v.                  Case NO. 19-356

Andrew M. Berkowitz



                          Reply Brief in Support of
                          HABEAS and Opposition of
                          Out of Time Govern ment
                          Response




   And now Comes Andrew Berkowitz prose and files as

a courtesy to the court the followin g ;
                       Summary of Respon s e
       I',
      The Government's Entire response seems to be based
             1
    on a         'lack of jurisdiction" which it undermines in its

    cases cited; however "it i g nores" the jurisdictional

    time for response has "expired" and its entire response

    must . be i g nored;


    II. Section 2241 p. 5;

    Cody v. Vaughn, 251 F.3d 4 80 (3rd Cir 200 1) states at 4 8 4;
   !~c t ion 2241 confe r s jurisdiciton on district c ou r t s t o
   issue writs of habeas corpus in response to a petition from
   a state or federal prisoner who "is in custody in viola-tion
   of the Constitution or laws or treaties of the United States."

   Jurisdiction "exists"!

   The Government's response is "misleading' where at 4 8 5 the
   Opinion states, In reaching our conclusion that section 2254 is
   t he controlling statute in the circumstance before us, ...
   Thus section 2441 is the only statute that confers habeas
   jurisdiction to hear the petition of a federal prisoner who
   is challenging not the validity but the execution of his senten-
   ce ... not at issue here?

                                     1
Case 2:19-cr-00356-PD Document 81 Filed 07/31/20 Page 2 of 7
    More correct is "the government's citation"; A Federal

   prisoner can seek relief under 28 USC§ 2241 if the remedy
         •
    .... is      ina d equate or
               II.
                                   ineffective" to test the legality

   of his or her detention .... Pp. 5-6;

   Clearly made partof the petiton is yet another "jurisdictional

   statute" 28 USC§ 1652 "indicating if as here", in a pre-trial

   setting "a petition seeks to compel the court to USE the

   Greater Protections afforded to Pennsylvania Citizens he may

   do so in any "civil pleading", but"cannot invoke' the greater

   protections of the Pennsylvania Constitution in a Federal

   Criminjal proc e ss. Ipso facto "filing a motion to withdraw a

   gui·1 ty plea " givesthe Prosecution
                                    .   an a d vantage ""·
                                                        ;; ,

      As such Government's response p. 6 says ... This occurs

    "only when the petitioner demonstrates that some limitation

    of scope or procedure would prevent" the petitioner receiving

    adequate adjudication of his or her claims, Cradie, 290 F.3d at

    538 ....

      So petitioenr indicated "Article I Sectiopn 10 of the Penn-

    sylvania Declaration of Rights provides greater protections

    from "prosecutorial abuse""than does the 5th Amendment, and

    only 28 USC§ 1652 "requires that additional protection to be

    us ed : as rules of decision s '' ... and that can only happen

    "pre-trial in HABEAS 2241";
                              Ineffective Assistance

      As of 2/19/2019 The Supreme Court indicated that when a

    defendant "orders his attorney:" to take action on a . procedural

   matter "and the attorney refuses" that by itself is "inneffec-

    tive assistasnce" [standing alone] it does not depend on

   whether "the prosecution feels the effort would be successful";


                                    2
Case 2:19-cr-00356-PD Document 81 Filed 07/31/20 Page 3 of 7
   none the less, the entire reason for using 28 USC§ 1652 was

   to "compel the added protections" [in the fair trialG requiremen
   to "force the separation of charge',1 under Article I Section 10;
     Of great importance, Andrew Berrkowitz indicated "the only
   reason he accepted the guilty plea" was his "attorney's threat
   that if he did not accept the deal he would be indicted for 3rd
   degree murder" [without investigation] and now "the Government
   admits in writing ... "there was insufficient evidence to charge
   him with Perrson 2's death."" ... p. 13;
     Proving beyond all doubt the "5trickland Burden has been met".
   Garza v. Idaho citing Cronic, 466 U.S. 659, page 10 of the

   2241, HABEAS;

                       Government's Abusive Conduct

     Footnote 2 of the Presentence investigation report;
   "As per the plea memo, AM's last appointment with Berkowitz
   was on August 30, 2016 at which time Berkowitz dispensed Sched-
   ule IV controlled substance and also gave AM a prescription
   for 46 pills of Oxycodone (10 mg.). AM died on September 4, 2016
   The City of Philadelphia Medical Examiner listed Drug Intoxica-
   tion as the cause of death. At the time of death, AM was obtain-
   ing Oxycodone from another physician in addition to Berkowitz."

   P.24 Line   8-12;
        The Defendant favorably noted that the Person 4 had IBC in-
   surance. While he refused to prescribe the same amount as
   Person 4's previous physician, the defendant agreed, ~uote/un-
   quote, to do three a day of 10's, which referred to oxycodone
   10 milligram .,pills.
   Translation "Dr. Berkowitz cut in half what Person 4 was receiv-
   ing, and aparently Person 4 got the 60's and killed himself"
   that is referenced out of context as if "a crime"?
   The record is replete with this type of problem.
                   Article I Section 10
   As referenced in the HABEAS p. 11, if in Pennsylvania a defen-
   dant can prove "the government threatened 3rd degree murder"
   knowing it was "legally impossible" to convict         as a means of
                             3
                                                      '
Case 2:19-cr-00356-PD Document 81 Filed 07/31/20 Page 4 of 7
    obtaining a "guilty plea" it is grounds to "dismiss the

   indict-ment with prejudice"; Whereas in Federal Court it is

   not. As such "not knowing about the defense" is ncta crime

   however "failing to do the research" as to the defense is

   ineffective assistance of counsel. United States v. Phea 953

   F.3d 838 (5th Cir 3/31/2020);

     Page 11 of the "HABEAS" The petitioner is makeing a
     Constitutional Challenge under the Pennsylvania Double
     Jeopardy Clause Article I Section 10 attacking the consti-
     tutionality of the process used in the prosecution ....

   Before trial ... P.12.

   We now hold the Double Jeopardy Clause of the Pennsylvania
   Constitution prohibits .. ,Ltrial] ... of a defendant not only
   when the conduct of the prosecutorial misconduct is intended
   to provke a ... mistrial, but also when the conduct of the
   prosecutor is intentionally undertaken to prejudice the defen-
   dant to the point of denial of a fair trial 615 A.2d at 325.

   For clarity "if it is proven" that the Drug Charges are not

   a crime then "the entire prosecution comes into question";

     Having received a "written statement" there never was

   sufficient evidence to "bring murder charges" clearly the

   plea deal was "extorted" on false information.

     So "either Neff was lying" [and ineffective] or the

   prosecution lied to Neff "and he did not challenge" the

   murder threat.

                      Conclusion

     There is and always was Federal Jurisdeiciton under 28 USC

   § 2241(c)(3), and Gatza v .. 1i 0 providesall that is needed to

   withdraw the plea. Article I SEC 10 says "it had to be in a

   civil pleading" due to 28 USC§ 1652, and The Chargers must be

   severed under PA's Protections "to provide a fair trial" or

   the entire indictment can be "dismissed with prejudice".



                            4
Case 2:19-cr-00356-PD Document 81 Filed 07/31/20 Page 5 of 7
   If the "forum was Federal and Criminal" the "argument would

   have been different!' It was in fact "HABEAS" and the

   Government Waived its . opportunity to "file a res-ponse as 7/23/

   2020 "is jurisdictionally out of time"•\ .. and even if it were

   a mandatory claims processing rule as to "time" the response

   must be stricken.

     There              for Judge Diamordto recuse as to 19-356,

             tion was raised as to assignment for 20 - 3351.




                  itz (77307-066)                       (76873 - 067)

                                       EDC
            2                          PO BOX 562
   Philadelphia, PA 19105              Philadelphia, PA 19105




                            5
Case 2:19-cr-00356-PD Document 81 Filed 07/31/20 Page 6 of 7

                         Certification of Service

         I Andrew Berkowitz do , hereby certify a copy of the
         foregoing has been mailed in the prison mail box
         system where all parties can obtain copies through the ECF


         Kate Barkman
         District Court Ci ~
         601 Market Stre
         Philadelphia    A 19106




         FDC
         PO BOX 562
         Philadelphia, PA 19106
e 2:19-cr-00356-PD Document 81 Filed 07/31/20 Page 7




                                        r:----..
                                        \';     ,



                                        0

                               ,.Q_
                               rt)
                                        $
           f'J   ~       ~              s,
                 .E')
           ~                   s--      t
      C          -+                                                    "fi
                                                                       ::
                                      ~
                 (u
                                                      ~
                               ,;..
                        '--'

     -      _j   -
                                      .,.,.._
                                       I"\}           (:',

                                                      (
                                                             I         ,,.,
                                                                        -·
     ~~                                             '.:::>
                                                                       :-~
                                                                       ·1,
      f
                 ...,
    --                                 ~
                                      -+ "---!
                                                     -+-
                                                                       '~



                                      ;



    ..::
                                                                 "tI
                                                                  J

   -                                                             l
   ==
   ..::
